ICJ_091_ApplicationGenocideConvention_BIH_SCG_2007-02-26_JUD_01_ME_08_EN.txt.                                                                            359




              DECLARATION OF JUDGE BENNOUNA

[Translation]

   FRY’s continued presence within the United Nations — Effects of Serbia and
Montenegro’s admission to the United Nations on 1 November 2000 — Serbia’s
complicity in genocide — Accomplice’s mens rea as opposed to principal perpe-
trator’s — Relationship between individual criminal liability and State respon-
sibility — Definition of complicity — “Scorpions”, a paramilitary force under
Serbian control.

  I wish by means of this declaration to expand upon and clarify certain
aspects of the Court’s reasoning in reaffirming its jurisdiction to decide
this case. I shall then explain why I disagree with the Court’s finding that
Serbia was not complicit in the genocide committed at Srebrenica.


   In respect of jurisdiction, I am in full agreement with the Court’s dis-
cussion of the authority of the 1996 Judgment as res judicata, in that the
Judgment took as established the status of the Federal Republic of Yugo-
slavia (FRY) as a Member of the United Nations and a party to the
Statute of the Court. While the Parties themselves did not dispute the
question of membership status at the critical date when the proceedings
were instituted, as the Court has pointed out, the world body was faced
with an unprecedented situation, which, as observed by its Legal Counsel
on 29 September 1992 :
     “is not foreseen in the Charter of the United Nations, namely, the
     consequences for purposes of membership in the United Nations of
     the disintegration of a Member State on which there is no agreement
     among the immediate successors of that State or among the mem-
     bership of the Organization at large” (United Nations, doc. A/47/
     485).
The Security Council had taken note of the disagreement and drawn the
conclusion that the FRY did not automatically succeed the Socialist Fed-
eral Republic of Yugoslavia (resolution 777 (1992)). Accordingly, the
General Assembly, in its resolution 47/1 of 22 September 1992, sus-
pended the FRY’s participation in the work of the General Assembly and
stated that the FRY should apply for membership in the United Nations ;
the FRY nevertheless continued to take part in debates in the Security
Council and to circulate its documents as official documents of the
United Nations.
   In my view, the FRY’s “sui generis position” referred to by the Court
in its Judgment of 3 February 2003 on the application for revision had to
do with the will expressed within the United Nations to keep the State

                                                                           320

        APPLICATION OF GENOCIDE CONVENTION (DECL. BENNOUNA)               360

within the Organization but with reduced rights, pending its submission
to the test set out in Article 4 of the Charter and a showing that it was a
peace-loving State accepting the obligations under the Charter and able
and willing to carry them out.
   It was not until 1 November 2000 that Serbia and Montenegro was
admitted to the United Nations after the Milošević régime was over-
thrown and its leader surrendered to the International Criminal Tribunal
for the former Yugoslavia (ICTY) in The Hague. It cannot however be
inferred from this that a legal void obtained between the time the former
Yugoslavia broke up and the date Serbia and Montenegro was subse-
quently admitted to membership, that is to say for nearly eight years. The
FRY’s continued presence within the United Nations allowed the Organi-
zation to retain means of applying pressure to the country, notably by
way of sanctions under Chapter VII of the Charter, until its conduct
again conformed with international legality. The Court was fully cogni-
zant of this situation in 1996 when it found jurisdiction to adjudicate the
dispute referred to it by Bosnia and Herzegovina. It appears obvious to
us that, given the unprecedented circumstances confronting the interna-
tional community, Serbia and Montenegro’s change in attitude and its
admission to the United Nations on 1 November 2000 could only take
effect prospectively.
   In the Judgment on the application for revision the Court considered
that :
      “Resolution 47/1 did not inter alia affect the FRY’s right to
    appear before the Court or to be a party to a dispute before the
    Court under the conditions laid down by the Statute.” (Application
    for Revision of the Judgment of 11 July 1996 in the Case concerning
    Application of the Convention on the Prevention and Punishment of
    the Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia),
    Preliminary Objections (Yugoslavia v. Bosnia and Herzegovina),
    Judgment, I.C.J. Reports 2003, p. 31, para. 70.)
And, in ruling on jurisdiction in 1996, the Court was perfectly aware of
the FRY’s position vis-à-vis the United Nations. That is why the Court,
acting on an application for revision, wished to emphasize that

    “General Assembly resolution 55/12 of 1 November 2000 [on the
    FRY’s admission] cannot have changed retroactively the sui generis
    position which the FRY found itself in vis-à-vis the United Nations
    over the period 1992 to 2000, or its position in relation to the Statute
    of the Court and the Genocide Convention” (ibid., para. 71).

  In respect of the merits of this case, it is my view that all the conditions
were met to justify a finding by the Court that the FRY was responsible
for complicity with the Republika Srpska and its army in genocide at Sre-
brenica. This is why I have voted against point 4 of the operative clause.

                                                                          321

        APPLICATION OF GENOCIDE CONVENTION (DECL. BENNOUNA)             361

Consideration of the issue of the FRY’s complicity in genocide, within
the meaning of Article III (e) of the 1948 Convention, has shown the
extent to which the Court, when assessing the responsibility of the State,
has relied on the findings by the International Criminal Tribunal for the
former Yugoslavia in respect of the guilt of the main culprits in this trag-
edy, whether Mr. Milošević or Mr. Mladić. Moreover, the Court has
depended exclusively on the ICTY appellate judgment in the Krstić case
in characterizing the crime committed at Srebrenica as the crime of geno-
cide.
   As the Milošević trial could not be completed and Mr. Mladić has not
been arrested and handed over to the ICTY, it was not possible for the
Court to obtain all the evidence needed to assess Serbia’s complicity in
the genocide committed at Srebrenica. As a result, the Court gave the
FRY the benefit of what the Court believed to be the subsisting doubt as
to the conduct of the FRY’s senior leadership in July 1995, when the
groundwork was being laid for the crime at Srebrenica, notably on the
issue whether the FRY knew or had reason to know that the Republika
Srpska army was preparing to commit genocide. In my opinion, the
mens rea required of an accomplice is not the same as that required of a
principal perpetrator, namely the specific intent (dolus specialis) to com-
mit genocide, and it cannot be otherwise, since requiring such intent
would be tantamount to equating an accomplice with a co-principal.
   In this connection, it is possible to refer, by way of analogy, to Arti-
cle 16, entitled “Aid or assistance in the commission of an internationally
wrongful act”, of the International Law Commission’s Articles on State
Responsibility, providing :
       “A State which aids or assists another State in the commission of
    an internationally wrongful act by the latter is internationally respon-
    sible for doing so if :
    (a) That State does so with knowledge of the circumstances of the
          internationally wrongful act ; and
    (b) The act would be internationally wrongful if committed by that
          State.”
It follows from this Article, which can be seen as addressing “complicity”
in inter-State relations, that the two requisite elements are assistance and
knowledge of the circumstances of the internationally wrongful act, not
participation in committing it.
   In this case the mens rea is the intent on the part of the accomplice to
assist the principal perpetrator where the accomplice has actual or con-
structive knowledge of the nature of the crime which the principal is pre-
paring to commit. This is the International Law Commission’s interpre-
tation of Article III (e), on complicity, of the 1948 Genocide Convention
(International Law Commission Report on the Work of its Fifty-third
Session, 2001, pp. 146-147).
   It is a fact that much concordant evidence before the Court showed
that the FRY should have known that genocide was being plotted and

                                                                        322

        APPLICATION OF GENOCIDE CONVENTION (DECL. BENNOUNA)                 362

nevertheless continued to assist the Republika Srpska and its armed
forces in their operations, including at Srebrenica.

   It is difficult to understand why the Court avoided any pronouncement
on the definition of complicity, thereby leaving open the question whether
an accomplice must share the specific intent (dolus specialis) of the prin-
cipal perpetrator of genocide (Judgment, para. 421). The Court should
however have rejected any such requirement, which the Respondent
advocated, because it is contrary to the generally accepted definition of
complicity and, as a matter of logic, because it would lead to the prepos-
terous result of identifying accomplices with principal perpetrators. To
avoid having to decide the question — and this is unfortunate for clari-
fication of international law on the subject — the Court took the view
that the accomplice must at least be aware of the principal’s specific
intent ; this enabled it then to conclude, on the basis of an interpretation
of the facts which we find misguided, that Serbia had not been complicit.

   It is true that the ICTY’s findings in the trials of those mainly respon-
sible, whether at the head of the FRY or the Republika Srpska, could
have provided conclusive information dispelling all possible doubt as to
the knowledge which the leaders of Serbia and Montenegro had of the
plans being laid at Srebrenica. This naturally leads us to think that a
thorough determination as to the State’s responsibility must in fact await
the arrest and trial of those primarily responsible for the tragedy of Sre-
brenica and the light which may thereby be shed on the role played by the
FRY.
   Thus, from the extensive argument made before the Court, I am con-
vinced of the close relationship between individual criminal liability and
State responsibility in proceedings of this type. Indeed, it is rare for a
State bluntly to proclaim its intent to destroy, in whole or in part, an
ethnical, cultural or religious group or to disclose its knowledge that such
a crime was going to occur or to admit to having committed it. Thus, it
is through the conduct of those whose acts bind the State and by way of
their prosecution that responsibility can be traced to the State itself,
except of course where the State in question has been defeated and is
under occupation, its demolished organizational infrastructure having
disgorged all the secrets in its files to international justice. But this is not
the case of the FRY (Serbia and Montenegro), which went so far as to
deny the Court access to the unexpurgated records of its “Supreme
Defence Council” (letter of 16 January 2006 from the Agent of Serbia
and Montenegro).
   That said, it is my view that the evidence before the Court already
established the FRY’s complicity in genocide.
   The existence of the actus reus of the crime, namely the manifold aid
and assistance furnished by Belgrade to the Republika Srpska and its
army, the VRS, has been amply confirmed by the Court in its examina-
tion of the FRY’s responsibility for breach of the obligation to prevent

                                                                            323

        APPLICATION OF GENOCIDE CONVENTION (DECL. BENNOUNA)              363

genocide. This ongoing political, military and financial support existed
before, during and after the massacre at Srebrenica.
   It remains to be considered whether the requisite mens rea was present,
that is whether the aid and assistance continued even though the FRY
knew or should have known that the recipients were preparing to commit
an act of genocide and the FRY thus supported them in the pursuit of
their aims. It is when aid and assistance are furnished in full knowledge
of the recipient’s genocidal intent that they constitute complicity, thus
being distinguishable from a violation of the obligation of prevention, in
respect of which all that is required is an awareness of the risk of geno-
cide.
   I recognize that the difficulty in proving in this case that Belgrade knew
of the genocidal intent harboured by the Bosnian Serb Army arises from
the fact that such intent did not come into being, according to the ICTY,
until barely two days before the genocide was carried out between 13 and
17 July 1995. But this genuine difficulty does not automatically lead to
the conclusion that Belgrade did not know and could not have known
that genocide was being decided upon.
   First, a number of officers in Belgrade’s Yugoslav army (the VJ) were
assigned to the Bosnian Serb army (VRS) headquarters at Han Pijesak
and it is inconceivable that they did not inform their superiors (see the
10 April 2002 report by the Netherlands Institute for War Documenta-
tion, “Srebrenica — a ‘safe’ area”).

   Secondly, General Wesley Clark (an American military adviser) testi-
fied as follows at the Milošević trial :
       “General Clark : I was still wrestling with the idea as to how it is
    that Milošević could maintain that he had the authority and the
    power to deliver the Serb compliance with the agreement. And so I
    simply asked him. I said, ‘Mr. President, you say you have so much
    influence over the Bosnian Serbs, but how is it then, if you have such
    influence, that you allowed General Mladić to kill all those people in
    Srebrenica ?’ And Milošević looked at me and he paused for a
    moment. He then said, ‘Well, General Clark’, he said, ‘I warned
    Mladić not to do this, but he didn’t listen to me’.


      Question : Your understanding of what he was referring to, if you
    have an understanding beyond the words themselves, can you give it
    to us ?
      General Clark : Certainly.
      Question : And explain, if it does have a context and understand-
    ing, how you arrive at that understanding.
      General Clark : Well, it was very clear what I was asking was
    about the massacre at Srebrenica. When I said ‘kill all these people’,

                                                                         324

        APPLICATION OF GENOCIDE CONVENTION (DECL. BENNOUNA)               364

    it wasn’t a military operation, it was the massacre. And this was in
    fact what had been in the news.” (Milošević, IT-02-54, hearing tran-
    scripts, 15 December 2003.)


Indeed, a number of sources attest that General Mladić was in continu-
ous contact with Milošević before the massacres began, in particular
between 7 and 14 July 1995 (see the Secretary-General’s Report pursuant
to General Assembly resolution 53/35, entitled “The Fall of Srebrenica”,
United Nations, doc. A/54/549, pp. 76-77).

   In our opinion it has therefore been shown that the authorities in Bel-
grade were fully apprised of the attack in Srebrenica and that they also
should have known that preparations were under way for the slaughter of
that city’s Muslim population.
   For proof of this, it is sufficient to recall that the “Scorpions”, a para-
military force controlled by the Minister of the Interior of Serbia and
Montenegro, were present at the very site where the massacre took place.
   The Court moreover acknowledges having received documents linking
the “Scorpions” with the “MUP of Serbia [Serbian Ministry of the Inte-
rior]” or referring to them as “a unit of Ministry of Interiors of Serbia”
(Judgment, para. 389), but it draws no conclusion from this in respect of
complicity, confining itself to considering, for purposes of determining
direct responsibility, whether these paramilitary forces were de jure organs
of the Respondent or were completely dependent on it. Even assuming
this not to be the case, the ties between these forces and the Serbian Min-
istry of the Interior and their proven participation in the massacre at Sre-
brenica could have led the Court at the very least to consider whether, as
a result, Serbia was not kept abreast of the groundwork for and perpetra-
tion of the genocide at Srebrenica.
   Serbia, which struggled to keep afloat the Republika Srpska and its
army, the VRS, the ranks of which included many officers whose careers
depended on Belgrade, had developed manifold ties with the political and
military organizations which decided upon the genocide and carried it
out ; Serbia therefore had full knowledge of the genocide, which makes it
an accomplice in the crime and gives rise to its international responsibil-
ity.
   In my opinion, the Court, on the basis of the material already before it
and without having to await further judgments by the ICTY, could have
found complicity on the part of Serbia in the genocide perpetrated at Sre-
brenica ; in so ruling, it would have done justice to the memory of the
thousands of victims of the massacre, while meeting the expectations of
their families.
   At the same time, this would not have been excessively harsh on Serbia
nor in any way hindered the reconciliation and co-operation needed
between Balkan States ; while the Court is dealing with the actions of a
country, that country was led by a régime described as follows by the

                                                                          325

        APPLICATION OF GENOCIDE CONVENTION (DECL. BENNOUNA)            365

Council of Ministers of Serbia and Montenegro in a declaration made on
15 June 2005 :
      “Those who committed the killings in Srebrenica, as well as those
    who ordered and organized that massacre represented neither Serbia
    nor Montenegro, but an undemocratic régime of terror and death,
    against which the majority of citizens of Serbia and Montenegro put
    up the strongest resistance.”
It is undoubtedly true that one consequence of State continuity is that the
State remains responsible for any wrongful act committed in its name. Is
this any reason to lapse into negationist thinking ? Certainly not. One of
the most valuable lessons of the tragedies which have darkened the last
century and shocked the conscience of all mankind is that the past must
be accepted in its whole truth and forgiveness must accordingly be sought
for the suffering inflicted. This, without doubt, is the only way towards
building a common future. While this process extends beyond justice in
the strict sense, justice can contribute greatly to it.



                                      (Signed) Mohamed BENNOUNA.




                                                                       326

